Citation Nr: 9900416	
Decision Date: 01/08/99    Archive Date: 01/19/99

DOCKET NO.  94-27 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for osteoporosis and 
fibromyalgia.

2.  Entitlement to an increased (compensable) evaluation for 
residuals of right breast nodules. 

3.  Entitlement to service connection for a left modified 
radical mastectomy.

4.  Entitlement to a temporary total evaluation, under 
38 C.F.R. § 4.29, due to a period of hospitalization in 
excess of 21 days for a service-connected disability.

5.  Entitlement to a temporary total evaluation, under 
38 C.F.R. § 4.30, due to treatment for a service-connected 
disability requiring a period of convalescence.

6.  Entitlement to a total disability rating based on 
individual unemployability (TRIU), due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1985 to 
June 1990.

This matter comes before the Board of Veterans Appeals (BVA 
or Board) on appeal from March 1994 and April 1998 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Wichita, Kansas, which denied the benefits 
sought on appeal.  The veteran appealed those decisions to 
the BVA for review.

The issue of entitlement to service connection for 
osteoporosis and for fibromyalgia is addressed in the 
decision below.  The remaining issues are addressed in the 
REMAND following the ORDER in this decision.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran essentially contends she currently has 
osteoporosis and fibromyalgia, due to her time in active 
service.  Therefore, a favorable determination is requested.




DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has not presented 
evidence of well grounded claims for service connection for 
osteoporosis and for fibromyalgia.  


FINDING OF FACT

There is no competent medical evidence of any current 
osteoporosis and fibromyalgia, that is related to an incident 
of the veterans active military service.


CONCLUSION OF LAW

The veteran has not presented evidence of well grounded 
claims for entitlement to service connection for osteoporosis 
and for fibromyalgia.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that in August 1998, the veteran 
submitted a statement of her contentions, along with a waiver 
of RO consideration.  However, the Board construes that 
statement as the veterans substantive appeal as to all the 
issues listed on the front page of this decision, (other than 
the issue of a compensable evaluation for residuals of right 
breast nodules), as the statement identifies the issues she 
is appealing, and presents specific arguments for those 
issues.  See 38 C.F.R. § 20.202.  Thus, the Board will 
proceed with this appeal.

The law provides that service connection may be granted for 
diseases or injuries incurred or aggravated while in active 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 
(1998).  Additionally, service connection may be granted for 
disabilities that are proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Furthermore, any additional disability resulting from the 
aggravation of a non-service connected condition by a 
service-connected condition is also compensable under 
38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).

In reviewing a claim for service connection, the initial 
question is whether the claim is well grounded.  The veteran 
has the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a); Robinette v. Brown, 
8 Vet. App. 69, 73 (1995).  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107].  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990). 

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate medical evidence of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  Epps v. Gober, 126 F. 3d 
1464, 1468 (1997); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

Alternatively, the United States Court of Veterans Appeals 
(Court) has indicated that a claim may be well grounded based 
on application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  The Court held 
that the chronicity provision applies where there is 
evidence, regardless of its date, which shows that an 
appellant had a chronic condition either in service or during 
an applicable presumption period and that the appellant still 
has such condition.  Savage, 10 Vet. App. at 498.  That 
evidence must be medical, unless it relates to a condition 
that the Court has indicated may be attested to by lay 
observation.  Id.  If the chronicity provision does not 
apply, a claim may still be well grounded if the condition 
is observed during service or any applicable presumption 
period, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present 
condition to that symptomatology.  Id.  

A review of the record reveals that in July 1997, the veteran 
submitted a claim for service connection for osteoporosis and 
fibromyalgia.  The Board has thoroughly reviewed the evidence 
of record, however, there is no basis to grant service 
connection for osteoporosis or fibromyalgia, and the appeal 
as to those claims is denied.  

The Board notes that a VA medical record dated in February 
1997 reflects some evidence of mild osteopenia.  However, 
there is no other diagnosis of record, in either the 
veterans service medical records or post-service medical 
records, of osteoporosis or fibromyalgia.  An essential 
element for establishing a well grounded claim is evidence of 
a current diagnosis of the claimed disorder.  See Epps, 126 
F. 3d at 1468.  In the absence of a current diagnosis of 
fibromyalgia, the veterans claim for service connection must 
be denied as not well grounded.  Furthermore, even assuming 
that the above-noted February 1997 record is current evidence 
of osteoporosis, there is no competent medical evidence of 
record that relates any current osteoporosis to an incident 
of the veterans military service.  See id.  

Despite the veterans contentions that she should be granted 
service connection for the claimed disorders, the Board notes 
that the veteran does not appear to have had any medical 
expertise or training, and hence, she is not competent to 
comment on the presence of a current disorder and to causally 
relate any current disorder to an incident of active service.  
See Grottveit, 5 Vet. App. at 93 (lay assertions of medical 
etiology cannot constitute evidence to render a claim well 
grounded under section 5107(a)); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992) (laypersons are not competent 
to render medical opinions).  Rather, competent medical 
evidence is required to establish both a current diagnosis, 
and a nexus, or link, to active military service, in order to 
satisfy the elements of a well grounded claim.  See Epps, 126 
F.3d at 1469 (there is nothing in the text of [38 U.S.C.A.] 
§ 5107 to suggest that the [VA] has a duty to assist a 
claimant until the claimant meets his or her burden of 
establishing a well grounded claim).  In the absence of 
evidence of well grounded claims, the veterans claims for 
service connection for osteoporosis and for fibromyalgia must 
fail as not well grounded.

The Board recognizes that the foregoing issue is being 
disposed of in a manner that differs from that utilized by 
the RO.  The RO denied the veterans claims on the merits, 
while the Board has concluded that the claims are not well 
grounded.  However, the Court has held that when an RO does 
not specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well grounded analysis.  Meyer v. Brown, 9 
Vet. App. 425, 432 (1996).  Further, the Board is unaware of 
the existence of any additional evidence, that would well-
ground the veterans claims.  See McKnight v. Gober, 131 F.3d 
1483 ( Fed. Cir. 1997); Robinette, 8 Vet. App. at 77-78.  

The Board views its discussion as sufficient to inform the 
veteran of any evidence necessary to complete her application 
for claims for service connection for osteoporosis and for 
fibromyalgia.  In that regard, competent medical evidence is 
needed of a current diagnosis of the claimed disorders, which 
is causally related, by a competent medical opinion, to an 
incident of the veterans active military service or to a 
service-connected disability.

ORDER

In the absence of evidence of well grounded claims, service 
connection for osteoporosis and for fibromylagia is denied.


REMAND

Initially, the Board notes that the issue of entitlement to a 
compensable evaluation for residuals of breast nodules was 
previously before the Board, and remanded in a March 1997 BVA 
decision, for consideration of evidence not previously 
considered by the RO.  The requested development has been 
completed, however, the Board finds that additional 
development is necessary before proceeding with adjudication 
of this issue.  Furthermore, the Board finds that other 
issues are inextricably intertwined with the claim for a 
compensable evaluation for breast nodules.   See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (issues are 
inextricably intertwined when they are so closely tied 
together that a final decision on one issue cannot be 
rendered until a decision on the other issue has been 
rendered).  Thus, those issues, set forth below, are REMANDED 
as well.

A brief review of the history of this claim reveals that in a 
May 1991 rating decision, the veteran was granted service 
connection for calcifying fibroadenoma of the right breast, 
and a noncompensable evaluation was assigned from June 1990.  
That decision was based on evidence that included the 
veterans service medical records, which reflected that the 
foregoing condition was noted in service.  Additionally, in a 
December 1990 post service VA examination report, the left 
breast was reported to be within normal limits, but the right 
breast had a small mass, freely mobile.  The noncompensable 
evaluation has remained in effect, and is the subject of this 
appeal.

Notably, the Board reiterates that the veteran was originally 
granted service connection for calcifying fibroadenoma of the 
right breast.  However, in a March 1994 rating decision, the 
RO recharacterized the veterans disability as breast 
nodules, without specifying the left or the right breast.  
It is not clear whether the ROs intention was to include the 
left breast when specifying breast nodules.  In that 
regard, it is unclear to the Board whether breast nodules is 
a condition distinctive to one breast, or whether it is a 
condition that would be expected to affect both breasts.  
Thus, the Board requests clarification, in terms of a medical 
opinion, as to whether the veterans service-connected 
calcifying fibroadenoma of the right breast (also 
characterized as breast nodules) is a condition actually 
affecting both breasts.  

Furthermore, the Board notes that the RO assigned the veteran 
a noncompensable evaluation for calcifying fibroadenoma of 
the right breast (breast nodules) pursuant to 38 C.F.R. 
§ 4.118, Diagnostic Code 7819, which evaluates benign new 
growths of the skin, and are rated as scars.  However, upon a 
closer review of the record, the Board finds that the 
veterans right breast disability is more appropriately 
evaluated under 38 C.F.R. § 4.116, Diagnostic Code 7626, 
which evaluates breast surgery.  According to that diagnostic 
code provision, a noncompensable evaluation is assigned 
following a wide local excision without significant 
alteration of size or form.  A wide local excision 
(including partial mastectomy, lumpectomy, tylectomy, 
segmentectomy, and quadrantectomy) means removal of a portion 
of the breast tissue.  38 C.F.R. § 4.116, Diagnostic Code 
7626, note 4.  A 30 percent evaluation under Diagnostic Code 
7626 requires evidence of a simple (or total) mastectomy.  

The evidence of record reveals that the veteran had several 
biopsies of lumps in both breasts since service separation.  
However, it is unclear from the record whether such biopsies 
were considered a wide local excision, within the meaning 
of the rating criteria noted above.  In that regard, there is 
no indication whether the past biopsies caused significant 
alteration of size or form of the breast.  Furthermore, the 
Board notes that the most recent comprehensive VA examination 
of record of the veterans breasts was conducted in February 
1994, and the veteran underwent several more biopsies since 
that time.  Therefore, in order to properly evaluate the 
current condition of the veterans service connected 
residuals of right breast nodules, and to ascertain the 
degree of disability in terms of Diagnostic Code 7626, a more 
updated examination is necessary. 

Additionally, in regard to the veterans claim for service 
connection for a left modified radical mastectomy, the Board 
finds that that issue cannot be decided at this time.  
Rather, as explained above, further development is needed.  
First, the Board reiterates that clarification is needed as 
to whether the veterans original service-connected condition 
(calcifying fibroadenoma of the right breast; later 
characterized as breast nodules) should have included the 
left breast.  If so, then it appears that at a minimum, the 
veterans left breast mastectomy could be evaluated under 
38 C.F.R. § 4.116, Diagnostic Code 7626, for breast surgery.  
Such an interpretation would essentially render moot the 
claim for service connection for a left modified radical 
mastectomy, as the left breast may already be service-
connected under the general disability breast nodules.  
Furthermore, if it is determined that the left breast was 
included in the original award for service-connection, the 
outcome of the issues of entitlement to a temporary total 
evaluation, under 38 C.F.R. § 4.29, due to a period of 
hospitalization in excess of 21 days for a service-connected 
disability, and entitlement to a temporary total evaluation, 
under 38 C.F.R. § 4.30, due to treatment for a service-
connected disability requiring a period of convalescence, are 
affected.  Thus, the Board will not render a decision on 
those issues at this time, but REMAND them to the RO for 
consideration after clarifying whether the left breast was 
already service-connected.  

Finally, disposition of the increased rating issue could 
potentially affect the resolution of the issue of entitlement 
to a total disability rating (TDIU) based on individual 
unemployability due to service-connected disabilities.  As 
such, the Board will REMAND the TDIU claim to the RO for 
consideration following the requested development for the 
increased rating claim.  

In light of the foregoing, and in order to ensure that all 
due process requirements are satisfied, this appeal is 
REMANDED to the RO for the following:


1.  The veteran should be scheduled for a 
VA examination to evaluate the current 
nature and severity of her service-
connected breast nodules.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary should be accomplished.  
The entire claims folder, including a 
copy of this REMAND, must be made 
available to the examiner for review in 
connection with the claim.  The examiner 
is specifically requested to offer an 
opinion as to the following:  1) whether 
the veterans original service-connected 
disability, calcifying fibroadenoma of 
the right breast, was actually a 
condition affecting both breasts, such 
that the latter characterization of the 
disability as breast nodules was 
appropriate, in that both breasts were to 
be included in the disability award; 2) 
whether the veterans past right breast 
biopsies resulted in any significant 
alteration of size or form of the breast, 
including whether such biopsies were 
considered a partial mastectomy, 
lumpectomy, tylectomy, segmentectomy, or 
quadrantectomy; 3) to what extent there 
is residual scarring of the right and 
left breast, including whether the scars 
manifest any tenderness or pain, or are 
disfiguring (a separate description is to 
be provided for each breast).  The 
examination report should reflect a 
thorough review of pertinent material in 
the claims folder, and should include all 
clinical findings and opinions, as well 
as the complete rationale for each 
opinion expressed. 

2.  If and only if deemed appropriate by 
the foregoing medical opinion, in that, 
if it appears that the veterans service-
connected calcifying fibroadenoma of the 
right breast (later characterized as 
breast nodules), included or should have 
included the left breast, the record is 
to be clearly documented to that effect. 

If the medical evidence reveals that the 
veterans service connected calcifying 
fibroadenoma of the right breast (breast 
nodules) did not include the left breast, 
then the RO is to clearly document the 
record to that effect.

3.  When the RO is satisfied that the 
record is complete and that all requested 
actions have been accomplished, the issue 
of an increased (compensable) rating for 
residuals of right breast nodules should 
be adjudicated on the basis of all 
relevant evidence of record, under the 
rating criteria set forth under 
Diagnostic Code 7626. Additionally, if 
appropriate, the RO should consider a 
separate evaluation for any scarring of 
the right breast.  Further, as 
appropriate in terms of the instructions 
set forth in numbers (1) and (2) above, 
the RO should handle the veterans claim 
regarding the left breast.  In that 
regard, if the RO deems that the 
veterans left breast was (or should have 
been) included in the original award for 
service connection, the RO should 
specifically evaluate the veterans left 
breast under the rating criteria set 
forth under Diagnostic Code 7626, and 
also consider a separate evaluation for 
scarring, if so warranted.  The RO should 
then to adjudicate the veterans claim 
for benefits under 38 C.F.R. § 4.29 and 
38 C.F.R. § 4.30, for hospitalization and 
convalescence from the left breast 
surgery.  If the RO determines that the 
veterans left breast was not included in 
the original award of service connection, 
the RO should adjudicate the issues of 
service connection for a left modified 
radical mastectomy and benefits under 
38 C.F.R. § 4.29 and 38 C.F.R. § 4.30, in 
light of the additional evidence of 
record.  Finally, after all the foregoing 
is accomplished, the TDIU claim should be 
adjudicated.  If any determination 
remains adverse to the veteran, she and 
her representative should be furnished an 
appropriate supplemental statement of the 
case, which includes citation to all 
pertinent evidence and legal authority, 
as well as the reasons for the decision, 
and afforded the appropriate time period 
in which to respond.  The record should 
then be returned to the Board for further 
appellate review.


The purpose of this REMAND is to obtain additional 
information, and to ensure that all due process requirements 
are met.  The Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  The veteran is free to submit any additional evidence 
she desires in connection with her current appeal.  No action 
is required of the veteran until he is notified.  



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.  Appellate rights 
do not attach to those issues addressed in the remand portion 
of the Boards decision, because a remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998). 

- 2 -
